Citation Nr: 1507488	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-11 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, with slight kidney leakage.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim was remanded in May 2010 and August 2011 for additional development.

In May 2011, the appellant testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  However, that VLJ has retired from the Board.  The Veteran was afforded the opportunity for a hearing before another VLJ, but has not requested such a hearing.

In December 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in February 2015.  Because the VHA opinion is fully favorable, the Board will proceed to the merits.


FINDING OF FACT

Diabetes mellitus, type II, with slight kidney leakage, had its onset during service.


CONCLUSION OF LAW

Diabetes mellitus, type II, with slight kidney leakage, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran has a current diagnosis of diabetes mellitus, type II.  Diabetes mellitus, type II is a disorder for which presumptive service connection is warranted, if manifested to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.

In December 2014, the Board requested a VHA opinion from an endocrinologist to address whether the Veteran's diabetes mellitus, type II had its onset in service, or within one year of her separation from service.  In a February 2015 statement, the VHA endocrinologist opined that the Veteran developed diabetes mellitus, type II during her time in service.  This opinion contains a clear conclusion that cites to the record and is supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds the 2014 VHA opinion to be the most probative evidence of record.  As such, the Board finds that service connection is warranted for diabetes mellitus, type II. 


ORDER

Service connection for diabetes mellitus, type II is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


